NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                           FOR THE NINTH CIRCUIT                              MAR 29 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 07-10011

             Plaintiff - Appellee,               D.C. No. CR-04-00527-EHC

  v.
                                                 MEMORANDUM *
ROBERT PAUL HILL,

             Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                    Earl H. Carroll, District Judge, Presiding

                           Submitted February 3, 2010**
                             San Francisco, California

Before: HUG, BEEZER and HALL, Circuit Judges.

       Defendant-appellant Robert Paul Hill (“Hill”) appeals from a final judgment

convicting him of one count of being a felon in possession of a firearm and

ammunition. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The facts of this case are known to the parties. We do not repeat them.

      We review “all sentencing decisions” for an abuse of discretion. United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). The district court

properly exercised its discretion in sentencing Hill to 120 months imprisonment

and declining to grant a downward departure pursuant to Section 5K2.13 of the

Sentencing Guidelines. See U.S.S.G. § 5K2.13; see also United States v. Davis,

264 F.3d 813, 815–16 (9th Cir. 2001) (holding that courts lack discretion to depart

downward under Section 5K2.13 if incarceration is needed “to protect the public”).

      AFFIRMED.




                                         2